PD-1564-15

                                                                                     RECEIVED IN
                                    NUMBER 13-14-00448-CR                 COURT OFCRIMINAL APPEALS

                               IN THE COURT CRIMINAL APPEALS                        NOV 3 Q2flJ5
                                          AUSTIN/TEXAS


                                                                                Abel Acosta, Clerk
                           ROLANDO ROMERO, PETITIONER, PRO SE                              '     *
                                                  VS.


                                      THE STATE OF TEXAS


                                                                                    FILED IN
                                FORM APPEAL NO. 14-14-00448-CR COURT OF CRIMINAL APPEALS
                                 TRIAL CAUSE NO. 12-CR-3695-C                     [ZZ 0,^2^5
                                     94TH JUDICIAL DISTRICT . • • • : • •';• ••"•              ^
                                                               . .,         .... Abel Acosta, Glerk
                                     NUECES COUNTY, TEXAS




                      FIRST MOTION FOR EXTENSION OF TIME TO FILE

                          PETITION FOR DISCRETIONARY REVIEW

         TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:


       COMES NOW, Rolando Romero, petitioner, and files this motion for extension of (60) days in
which to file petition for discretionary review. In support of this motion, appellant shows the court the
following:

        The petitioner was convicted in the 94th judicial district court of nueces county, tx. Ofthe
offense of possession a controlled substance (cocaine), more than one gram but less than four grams, a
third degree felony, in cause No. 12-CR-3695-C, styled the state of Texas vs. Rolando Romero. The
petitioner appealed to the court of appealed to the court ofappeals, thirteenth (13) supreme judicial
district of Texas, the case was affirmed on October 29,2015.
       The present deadline for filling the petition for discretionary review is on about November 29,
       2015. the petitioner has not requested any extension prior to this request.

         Petitioner's request for an extension is based on the following:
         1.)Petitioner was not informed on the decision of the court of appeals in affirming his case until
November 2, 2015 when petitioner received a letter from his attorney on appeal, IRMA M. SANJINES
Date November 2, 2015. In which attorney on appeal advised petitioner that he could file a Pro Se
petition for discretionary review; if he chose to; 2.)Petitioner has limit legal knowledge and must seek
access to the CCA Houston Processing law library which access is limited, and 3.) Petitioner's limited
legal knowledge will slow down his legal research.



                                              PRAYER



       WHEREFORE, PREMISES CONSIDERED, petitioner prays this court GRANTED THIS
motion and extend the deadline for filing his "PRO SE" petition for discretionary review in cause No.
13.-14-00448-CR to about January 29, 2016.




                                                             Respectfully Submitted:

                                                       KolonAn farnzto
                                                     ROLANDO ROMERO PETITIONER,PRO SE
                                                     A#90429000
                                                     CCA HOUSTON PROCESSING CENTER
                                                      15850 EXPORT PLAZADR.
                                                     HOUSTON, TEXAS 77032




                                   CERTIFICATE OF SERVICE

      I, Rolando M. Romero, certify that a true and correct copy of the above and foregoing first
motion for extension of the time to file a petition for discretionary review has been forwarded by U.S
mail, postage prepaid, first class, to attorney(s) for the state, Mark Skurka 94th district attorney
assistant Douglas k. Norman assistant district attorney 901 Leopard, Room 206 Corpus Christi, Texas
78401 and to the state prosecuting attorney at p.o box 12405 Austin, TX 78711-2405, on the 23rd day of
November 2015.
                             UNSWORN DECLARATION



I ROLANDO ROMERO A-#90429000, BEING PRESENTLY INCARCERATED IN THE CCA
HOUSTON PROCESSING CENTER 15850 EXPORT PLAZA DR. 77032 IN HARRIS. COUNTY TX
VERIFY AND DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING
STATEMENTS ARE TRUE AND CORRECT.



    EXECUTED ON THIS THE 23TH DAY OF NOVEMBER, 2015.


                                            f^oLayido Kom-eHJ
                                          ROLANDO ROMERO
                                          A-*teoH£qooO
                                          CCA t+OOSTOM Process IN§- CQ^TER.
                                          15850 ekpoilt puvzn "bR-
              FROM:                                               TO:


ROLANDO ROMERO                                  COURT OF CRIMINAL APPEALS
A-#90429000                                     % CLERK, ABEL ACOSTA
CCA HOUSTON PROCESSING CENTER                   P. O. BOX 12308
15850 EXPORT PLAZA DR.                         AUSTIN, TEXAS 78711-2308
HOUSTON, TEXAS 77032




NOVEMBER 23, 2015



RE: EXTENSION OF TIME TO FILE P. D. R./APPEAL No.l3-14-00448-CR/ ROLANDO ROMERO
APPELLANT Vs. THE STATE OF TEXAS, APPELLEE/ FROM CAUSE No.l2-CR-3695-C 94TH
JUDICIAL DISTRICT, NUECES COUNTY TEXAS.


DEAR CLERK:


ENCLOSE PLEASE FIND MY PRO SE DEFENDANT'S MOTION FOR EXTENSION OFTIME TI
FILE PETITION FOR DISCRETIONARY REVIEW, PLEASE FILE THIS MOTION AND BRING IT
TO THE ATTENTION OF THE COURT.

    PLEASE DATE-STAMP THIS LETTER AND RETURN IT TO MY ADDRESS ABOVE.

    I ALSO REQUESTTHATYOU NOTIFY ME OF THE COURT'S RULING ON MY MOTION.


SINCERELY.•i              FROM:                                             TO:


ROLANDO ROMERO                                STATE PROSECUTING ATTORNEY
•A-#90429000                                  P. O. BOX 12405
 CCA HOUSTON PROCESSING CENTER                AUSTIN, TEXAS 78711-2405
15850 EXPORT PLAZA DR.
HOUSTON, TEXAS 77032




NOVEMBER 23, 2015


RE: APPEAL NO.13-14-00448-CR/ROLANDO ROMERO, APPELLANT VS. THE STATE OF
TEXAS, APPELLEE/ FROM CAUSE NO. 12-CR-3695-C 94TH JUDICIAL DISTRICT, NUECES
COUNTY, TEXAS.


DEAR : STATE PROSECUTING ATTORNEY:


ATTACH IS YOUR COPY OF MY FIRST MOTION FOR EXTENSION OF TIME TO FILE
PETITION FOR DISCRETIONARY REVIEW.




             THANK YOU VERY MUCH FOR YOUR TIME AND COURTESY.




         -. fb)(an/lt> Komeyn
SINCERELY.


ROLANDO ROMERO
A-#90429000
CCA HOUSTON PROCESSING CENTER
15850 EXPORT PLAZA DR.
HOUSTON, TEXAS 77032
      DEFENDANT, PRO SE
               FROM:                                        TO:
                                              MARK SKURKA AND
ROLANDO ROMERO                                DOUGLAS K. NORMAN
A-#90429000                                   ASSISTANT DISTRICT ATTORNEY
CCA HOUSTON PROCESSING CENTER                 105TH JUDICIAL DISTRICT OF TX.
15850 EXPORT PLAZA DR.                        901 LEOPARD, ROOM 206
HOUSTON, TEXAS 77032




NOVEMBER 23, 2015



RE: APPEAL NO.13-14-00448-CR/ROLANDO ROMERO, APPELLANT VS. THE STATE OF
TEXAS, APPELLEE/ FROM CAUSE NO. 12-CR-3695-C 94TH JUDICIAL DISTRICT, NUECES
COUNTY, TEXAS.


DEAR : DISTRICT ATTORNEY, & ASST. DISTRICT ATTORNEY:

ATTACH IS YOUR COPY OF MY FIRST MOTION FOR EXTENSION OF TIME TO FILE
PETITION FOR DISCRETIONARY REVIEW.




              THANK YOU VERY MUCH FOR YOUR TIME AND COURTESY.




SINCERELY     jZahndo re m-ew
ROLANDO ROMERO
A-#90429000
CCA HOUSTON PROCESSING CENTER
15850 EXPORT PLAZA DR.
HOUSTON, TEXAS 77032
      DEFENDANT, PRO SE